Citation Nr: 1819408	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chloracne to include as due to herbicide exposure.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension to include as secondary to diabetes mellitus II (DM).

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for impotency to include as secondary to DM.

4. Entitlement to service connection for hypertension to include as secondary to DM.

5. Entitlement to service connection for impotency to include as secondary to DM.

6. Entitlement to service connection for vascular disease of the bilateral lower extremities.
7. Entitlement to an initial rating in excess of 10 percent for diplopia.

8. Entitlement to an earlier effective date prior to July 12, 2005, for service connection of coronary artery disease (CAD) (Nehmer Granted).


REPRESENTATION

Appellant represented by:	Daniel L. Graves II, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) from July 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a skin condition was previously denied in July 1985, March 2002, May 2003, and October 2005.  In July 2011, the RO denied reopening the claim on the basis of new and material evidence not having been submitted by the Veteran.  

The issue of entitlement to service connection for hypertension was previously denied in July 1985 and March 2004.  In July 2011, the RO reopened the claim on the basis of the Veteran's contention that his hypertension is related to his service-connected DM.  The RO denied the claim because the Veteran did not submit any evidence linking his hypertension to his service-connected DM. 

The issue of service connection for impotency was previously denied in March 2006.  In July 2011, the RO reopened the claim on the basis of the Veteran's contention that his impotency is related to his service-connected DM.  The RO denied the claim because the Veteran did not submit any evidence linking his impotency to his service-connected DM. 

Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to these issues.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claims should take into account the existence of the paper files.


FINDINGS OF FACT

1. In an October 2005 rating decision, the RO denied the claim for entitlement to service connection for acne vulgaris; cystic acne.  A notice of disagreement was submitted in November 2005.  A statement of the case was issued in November 2006.  No timely appeal to the Board was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2. Additional evidence received since the RO's October 2005 decision does not relate to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for chloracne to include as due to herbicide exposure.

3. In a March 2004 rating decision, the RO denied the claim for entitlement to service connection for hypertension.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

4. Additional evidence received since the RO's March 2004 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for hypertension to include as secondary to DM and raises a reasonable possibility of substantiating the claim.

5. The record evidence is at least in relative equipoise as to whether the Veteran's hypertension is worsened by his service-connected DM.

6. In a March 2006 rating decision, the RO denied the claim for entitlement to service connection for impotency.  A notice of disagreement was submitted in March 2006.  A statement of the case was issued in November 2006.  No timely appeal to the Board was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

7. Additional evidence received since the RO's March 2006 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for impotency to include as secondary to DM and raises a reasonable possibility of substantiating the claim.

8. The Veteran's impotency did not begin in service and was not otherwise caused by his service.

9. The Veteran's impotency is not proximately due to or aggravated by his service-connected DM. 

10. The Veteran does not have a current vascular disease of the bilateral lower extremities.
11. The Veteran's diplopia is manifested by constant diplopia at central 20 degrees and 31 to 40 degrees up and down.

12. The Veteran's claim for DM as a result of Agent Orange exposure was received by the RO on July 12, 2005, and he was provided with an assessment of angina on August 2, 2005.


CONCLUSIONS OF LAW

1. The October 2005 rating decision is final as to the claim for entitlement to service connection for chloracne to include as due to herbicide exposure.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. New and material evidence has not been presented since the October 2005 rating decision that denied reopening the claim for service connection for chloracne to include as due to herbicide exposure.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The March 2004 rating decision is final as to the claim for entitlement to service connection for hypertension.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

4. New and material evidence has been presented to reopen the claim for entitlement to service connection for hypertension to include as secondary to DM. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. Service connection for hypertension is established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

6. The March 2006 rating decision is final as to the claim for entitlement to service connection for impotency.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

7. New and material evidence has been presented to reopen the claim for entitlement to service connection for impotency to include as secondary to DM.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

8. Service connection for impotency is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

9.  Service connection for vascular disease of the bilateral lower extremities is not established.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

10. An initial evaluation of 30 percent, but no higher, for diplopia is established.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.10, 4.79 Diagnostic Code (DC) 6090 (2017).

11. An earlier effective date prior to July 12, 2005 for the award of service connection for CAD is not established.  38 U.S.C. §§ 5107, 5110, 5121 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.160, 3.400, 3.816(c), 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an April 2011 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

Regarding the Veteran's claim for vascular disease of the bilateral lower extremities, the Veteran has not been diagnosed with a vascular condition of the bilateral lower extremities.  The service treatment records are negative, and the record does not otherwise reflect that the Veteran contends that he sustained a particular injury in service or that he had symptoms in service and ever since service.  Thus, there is no evidence, other than a general conclusory statement from the Veteran that indicates that his claimed vascular condition of the bilateral lower extremities may be associated with service. The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Although the VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Thus, the Board finds that a remand for a VA examination is unnecessary in regards to the claim for a vascular disease of the bilateral lower extremities. 38 C.F.R. § 3.159(c)(4)(i)(2017).

Regarding the Veteran's other claims, the Veteran has been provided with VA examinations that address the contended causal relationships between the claimed disabilities and active service.  38 U.S.C. § 5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  These examination reports set forth detailed examination findings and supporting rationale that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence Claims

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Chloracne

In May 1985, the Veteran filed a claim for entitlement to service connection for a skin condition, which the RO denied in a July 1985 decision on the basis that there was nothing in the Veteran's service treatment records regarding a skin condition.  

In June 2001, the Veteran filed a claim for entitlement to service connection for skin problems, which the RO denied in a March 2002 rating decision on the basis that there was no new and material evidence submitted since the July 1985 rating decision.  

In April 2003, the Veteran requested to reopen his claim for chloracne, to include as secondary to herbicide exposure.  The RO denied the claim in May 2003 on the basis that the Veteran did not have a diagnosis for chloracne.

In July 2005, the Veteran filed a claim for entitlement to service connection for acne/scars, which the RO denied in an October 2005 rating decision on the basis that there was no new and material evidence shown from the previous May 2003 RO denial.  Relevant evidence of record at the time of the RO's October 2005 rating decision included post-service treatment records showing ongoing treatment for acne.  The new evidence did not provide a link between the Veteran's current skin condition and his service, which is the reason the claim was denied previously.  The Veteran filed a notice of disagreement in March 2006, and the RO issued a statement of the case in November 2006.  The Veteran did not appeal that decision to the Board, nor did he submit any new and material evidence within a year of that rating decision.  The October 2005 rating decision therefore became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103.

In February 2011, the Veteran requested that his claim for chloracne be reopened.  The RO again denied the Veteran's claim in July 2011 on the basis of no new and material evidence having been received to raise a reasonable possibility of substantiating the claim. 

With respect to the Veteran's application to reopen a claim for service connection for chloracne, the evidence before VA at the time of the prior final rating decisions of July 1985, March 2002, May 2003, and October 2005 consisted of the Veteran's service treatment records, his post-service VA treatment records, private medical treatment records and the Veteran's lay statements.

The evidence received since October 2005 includes additional post-service VA medical treatment records and the Veteran's lay statements.  None of this evidence indicates a diagnosis for chloracne, or a link between that the Veteran's current skin condition and his service.

In this case, there is no reasonable possibility that any newly received evidence would enable rather than preclude the reopening of the Veteran's claim of entitlement to service connection for chloracne, to include as due to herbicide exposure.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Unlike in Shade, there is no evidence in this case, either previously considered in relation to the July 1985, March 2002, May 2003, or October 2005 denials or received since those decisions became final which demonstrates that the claimed skin condition is related to active service. 

In summary, as new and material evidence has not been received, the previously denied claim of entitlement to service connection for chloracne to include as due to herbicide exposure is not reopened.

Hypertension

In May 1985, the Veteran filed a claim for entitlement to service connection for high blood pressure, which the RO denied in a July 1985 decision on the basis that there was nothing in the Veteran's service treatment records regarding elevated blood pressure.  

In December 2003, the Veteran filed a claim for service connection for hypertension as secondary to his service-connected DM, which the RO denied in March 2004 because the Veteran did not submit any new and material evidence and the Veteran was not service-connected for DM at the time.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The March 2004 rating decision therefore became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's March 2004 rating decision included the Veteran's post-service treatment records showing ongoing treatment for hypertension.  Based on this evidence, the RO found that there was no evidence to link the Veteran's current hypertension to his service and denied the Veteran's claim for service connection.  

In February 2011, the Veteran requested to reopen his claim for entitlement to service connection for hypertension to include as secondary to his service-connected DM. 

The Veteran's entitlement to service connection for DM was not established at the time of the RO's decision in March 2004.  Since the denial, service connection has been granted for diabetes mellitus.  The evidence obtained since the last final denial is new and material because it bears directly on the nexus element and suggests that the Veteran's diagnosed hypertension may be related to his service-connected DM.  The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the claim for entitlement to service connection for hypertension is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Impotency

In November 2005, the Veteran filed a claim for entitlement to service connection for impotency, which the RO denied in a March 2006 rating decision on the basis that there was no evidence of a link between the Veteran's current impotency and his service.  The Veteran filed a notice of disagreement in March 2006 and a statement of the case was issued by the RO in November 2006.  The Veteran did not appeal that decision to the Board, nor did he submit any new and material evidence within a year of that rating decision.  The March 2006 rating decision therefore became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's March 2006 rating decision included the Veteran's service treatment records that did not have any complaints or symptoms of impotence.  Additionally, post-service treatment records including VA treatment records showing a diagnosis of organic impotence most probably related to the prostate were submitted and considered by the RO.  Based on this evidence, the RO found that there was no evidence to link the Veteran's current impotence to his service and denied the Veteran's claim for service connection.  

In February 2011, the Veteran filed a claim for impotency as secondary to his service-connected DM. 

The Veteran's entitlement to service connection for DM was not established at the time of the RO's decision in March 2006.  Since the denial, service connection has been granted for diabetes mellitus.  The evidence obtained since the last final denial is new and material because it bears directly on the nexus element and suggests that the Veteran's impotency may be related to his service-connected DM.  The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the claim for entitlement to service connection for impotency is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Hypertension

The Veteran claims that he suffers from hypertension as the result of his service.  In the alternative, the Veteran argues that his hypertension is caused by his service-connected DM.

The Veteran's service treatment records are negative for any signs or symptoms of hypertension.  The Veteran's October 1968 enlistment examination and August 1971 separation examination both indicated "Normal" results for "Vascular System."  The Veteran's separation examination showed his blood pressure to be 124/70. 

The Veteran's post-service treatment records include VA treatment records from October 1984 showing an elevated blood pressure reading of 150/100.

VA treatment records from December 2003 show a diagnosis for hypertension.

In an April 2007 VA DM examination, the VA examiner noted hypertension that was not a complication of diabetes.  The examiner provided the rationale of onset of complication in relation to onset of diabetes but noted that this condition is worsened or increased by the Veteran's diabetes because of the effect of diabetes on sodium retention in renal tubes.

The Veteran was provided with another VA DM examination in April 2011.  The VA examiner noted a diagnosis of hypertension, and found that it is not a complication of diabetes.  The rationale provided was that the onset of the condition in relation to the onset of DM.  The examiner noted that this condition is not worsened or increased by the Veteran's DM.

Private treatment records from September 2012 show a stress test that revealed uncontrolled hypertension.  

The Board finds that the record evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed hypertension is etiologically related to his service-connected DM on a secondary basis.  Although the April 2011 VA examiner provided a negative nexus opinion regarding secondary service connection, the Board finds that the positive nexus opinion of the April 2007 VA examiner is sufficient to establish service connection in this case.  The April 2007 VA examiner thoroughly reviewed the Veteran's record and opined that the Veteran's hypertension is worsened or increased by his DM because of the effect DM has on sodium retention in renal tubes.  With the resolution of reasonable doubt in favor of the Veteran, service connection for hypertension as secondary to service-connected DM is warranted here.

The Board notes that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.

Impotency

The Veteran claims that he suffers from impotency as the result of his service.  In the alternative, the Veteran argues that his impotency is caused by his service-connected DM.

The Veteran's service treatment records are negative for any signs or symptoms of impotency.  The Veteran's October 1968 enlistment examination and August 1971 separation examination both indicated "Normal" results for "G-U System."

The Veteran's post-service treatment records include November 2003 VA treatment records that show the Veteran reported thinking that his high blood pressure was leading to sexual dysfunction.  

In an April 2007 VA DM examination, the VA examiner noted erectile dysfunction (ED).  The contributing cause and most likely etiology of the ED was noted to be prostate surgery.

The Veteran was provided with another VA DM examination in April 2011.  The VA examiner noted a diagnosis for ED, and found that it is not a complication of diabetes.  The rationale provided was that the onset of the condition in relation to the onset of DM; it is most likely secondary to surgery to correct benign prostatic hyperplasia.  The examiner added that this condition was not worsened or increased by the Veteran's diabetes.

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for impotency on either a direct or secondary basis.

The Veteran's service treatment records contain no signs or symptoms of impotency.  The Veteran's post-service treatment records do not contain any medical evidence providing a link between the Veteran's diagnosed impotency and his service. As such, service connection cannot be established on a direct basis.

Additionally, the April 2007 and April 2011 VA DM examinations both noted the diagnosis of ED, but both VA examiners found that this condition was not caused by the Veteran's DM.  The April 2011 VA examiner also noted that the Veteran's ED was not worsened or increased by the Veteran's DM.  Both VA examiners attributed the Veteran's ED to his prostate surgery.

The Board finds the above examination reports to be highly probative because the VA examiners reviewed the Veteran's medical history and provided adequate rationales as to why they thought the Veteran's current impotence is not caused or worsened by his service-connected DM. 

The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiners' conclusions.  As such, service connection cannot be established on a secondary basis.

In so finding the above, the Board notes that the only contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess. Specifically, while the Veteran is competent to describe symptoms, he does not possess the necessary medical expertise to diagnose the underlying disability and the etiology of such disability.  

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's impotence and his service or his service-connected DM.  Accordingly, the Board finds that the claim of entitlement to service connection for impotence to include on a secondary basis to service-connected DM must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Vascular Disease of the Bilateral Lower Extremities

The Veteran claims that he suffers from a vascular condition of the bilateral lower extremities as a result of his time in service.  In the alternative, the Veteran argues that his claimed condition is caused by his service-connected DM.  At the December 2016 Board hearing, the Veteran testified that he has bad circulation and his feet get numb.  He also stated that he has been prescribed gabapentin for this condition.

The Veteran's service treatment records do not contain any signs or symptoms of a vascular condition of the bilateral lower extremities.  Specifically, the Veteran's October 1968 enlistment examination and August 1971 separation examination both indicate "Normal" results for "Vascular System," and "Lower Extremities."  

Post-service treatment records include private records from November 2014 showing severe bilateral knee osteoarthritis.

VA treatment records show CT scans of the brain indicating chronic microvascular ischemic disease in December 2014.  

VA treatment records from November 2015 show that CT scans of the head indicated prominent microvascular changes, greater than expected for the Veteran's age.

March 2017 VA treatment records show swelling in both lower extremities.

VA treatment records from April 2017 show that the VA examiner noted bilateral trace edema.  An assessment of foot pain bilaterally probably related to osteoarthritis and DM with neuropathy was provided.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Shedden, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, as just discussed, there is no clinical evidence of a vascular disease of the bilateral lower extremities at any time during the pendency of this appeal.  

The Veteran claims that he suffers from a vascular disease of the bilateral lower extremities that was caused by service or service connected disability, but while he is competent to report on symptoms, he lacks the medical expertise to diagnose the underlying condition or provide an opinion as to its cause.  See 38 C.F.R. § 3.159(a) (2017).  Except in circumstances not applicable here, service connection will not be granted for symptoms such as pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).

The Board acknowledges the Veteran's reports that he is prescribed gabapentin for his circulation, but VA treatment records show that gabapentin was prescribed for peripheral neuropathy, a condition for which the Veteran is already service-connected.  See June 2017 VA treatment records.

While the Board recognizes a diagnosis of bilateral knee osteoarthritis, this is not a vascular disease.  Additionally, no medical evidence has been submitted to show that the Veteran's bilateral knee osteoarthritis is related to his service or his service-connected DM.

As there is no credible indication in the Veteran's record of a vascular condition of the bilateral lower extremities, the weight of the evidence is against finding a current disability.  As such, an essential element of the claim has not been established.  The evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Increased Ratings

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107B.

Diplopia

The Veteran contends that his service-connected diplopia is more severe than what is represented by a 10 percent rating.

Diplopia is measured using the Goldman Perimeter Chart.  The chart identifies four major quadrants (upward, downward, and two lateral), plus a central field (20 degrees or less).  When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the rating for diplopia is based on the quadrant and degree range that provides the highest rating.  38 C.F.R. § 4.78(a)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.78(a)(3).

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  If the diplopia was central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79, Diagnostic Code (DC) 6090 (2017).  Central visual acuity is evaluated based on corrected distance vision.  38 C.F.R. § 4.76(b).

The Veteran's medical records include an April 2011 VA eye examination.  The VA examiner noted the problem of double vision, with the date of onset in August 2010 when the Veteran noticed double vision following a stroke. The Veteran reported that his eyes jump from time to time and he has visual symptoms of glare, double vision, impaired night vision, and floaters bilaterally.  Diplopia was noted to be present occasionally and correctable by spectacles.  The right eye had an abnormal funduscopic examination finding with pigmentary changes in the macula.  The left eye had normal funduscopic examination findings.  No visual field defect was noted.  The central visual acuity was not worse than 5/200.  The slit lamp findings were abnormal bilaterally.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  The Veteran was diagnosed with cataracts.

VA treatment records from February 2017 show vertical diplopia, rare, intermittent. The examiner noted the onset was after a stroke in 2010.  The Veteran was noted to have worn prism glasses previously, but not anymore.

The Veteran was most recently provided a VA eye examination in May 2017.  The VA examiner found diagnoses of diplopia, pseudophakia, and ARMD.  The Veteran reported no injury or surgery to his eyes.  He said his diplopia is better with glasses.  The Veteran's corrected distance vision was 20/40 or better bilaterally.  There was no difference of two or more lines on the Snellen test type chart between distance and near corrected vision, with the near vision being worse.  The pupil diameter was 3 mm in both eyes; the pupils were round and reactive to light.  No afferent pupillary defect was present.  No anatomical loss, light perception only, extremely poor vision, blindness, or astigmatism was found in either eye.  The Veteran's diplopia was found to be constant in the areas of central 20 degrees, and 31 to 40 degrees.  The examiner noted that the diplopia was correctable with standard spectacle correction.  The tonometry of the right eye pressure was 14 and left eye pressure was 12.  The slit lamp and external eye exam contained abnormal results for external exam/lids/lashes, conjunctiva/sclera, and iris.  The internal eye exam was found to be abnormal.  No visual field defects were found.  The examiner noted post-operative cataracts.  No other eye conditions, pertinent physical findings, complications, conditions, signs or symptoms were found.  There were no incapacitating episodes noted in the past 12 months.

In a June 2017 addendum opinion to the May 2017 VA examination, the VA examiner clarified that the diplopia for 31 to 40 degrees is vertical (up and down).  The examiner added that the diagnosed ARMD is not related to either the cataracts or the diplopia.  It is a separate and distinct disability, currently mild in both eyes and not affecting vision at this time.  The best corrected vision in each eye was noted to be 20/25 at the May 2017 visit.

In this case, throughout the appeal period, the Board discerns no significant difference in the symptoms due to the Veteran's diplopia. 

With the foregoing in mind, and in light of the May 2017 VA examination and June 2017 opinion, the Board finds that the Veteran's service-connected diplopia warrants a disability rating of 30 percent, but no higher.  The May 2017 VA examination showed that the Veteran had diplopia central 20 degrees and 31 to 40 degrees up and down.  As the diplopia field extends beyond more than one quadrant, the rating for diplopia is based on the quadrant that provides the highest rating, 5/200 in the Veteran's case.  38 C.F.R. § 4.78(b)(2).  Under DC 6065, where vision in one eye is 5/200 and vision in the other eye is 20/40, a 30 percent rating, but no higher, is warranted.

The Board acknowledges that the Veteran is also service-connected for bilateral cataracts, which was evaluated as a visual field defect.  As the Veteran has both diplopia and a visual field defect, a level of visual acuity must be assigned for the poorer eye that is evaluated as three steps poorer if the evaluation under 6090 is 5/200.  This adjusted level of corrected visual acuity, however, must not exceed a level of 5/200.  38 C.F.R. § 4.78(b)(1).  In this case, the Veteran's evaluation of the poorer eye is already at the maximum of 5/200, so taking the visual field defect of cataracts into consideration would not change the rating.

The Veteran is not entitled to a rating in excess of 30 percent because the Veteran's corrected distance vision in both eyes at the May 2017 examination was 20/40 or better.  Because the better eye did not rise to the level of 20/50, a rating of 40 percent under DC 6065 is not warranted.

A rating in excess of 30 percent is not warranted under any other potentially applicable DC, as there is no evidence of glaucoma or anatomical loss of either eye, or corrected visual acuity of less than 20/40 in either eye.  38 C.F.R. 4.75(d).

Accordingly, the Veteran is warranted a 30 percent initial rating for his service-connected diplopia from March 1, 2011.

V. Effective Date

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2017).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because this claim was initiated prior to that date, the former regulations apply.

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2014).

As to the effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As a result of a class action law suit in Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), specific rules governing the award of compensation based on presumptive exposure to herbicides which were published in August 2003 and are embodied in VA regulation 38 C.F.R. § 3.816 which states at 38 C.F.R. § 3.816(b)(1) that a "Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease ..."  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1) - (3).  However, under 38 C.F.R. § 3.816(c)(4) if the requirements of 38 C.F.R. § 3.816(c)(1) - (2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.114 and 3.400.  

With respect to effective dates under the Nehmer regulation, 38 C.F.R. § 3.816(c)(1) provides that:

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

Here, there was no rating decision denying any claim reasonably construed as a claim for a disease related to herbicide exposure during the time from September 1985 to May 1989.  

Next, 38 C.F.R. § 3.816(c)(2) provides that: 

If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  

Ischemic heart disease, including CAD, was added as a disease presumptively due to in-service exposure to herbicides effective August 31, 2010.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The evidence below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Entitlement to an Earlier Effective Date Prior to July 12, 2005, for Service Connection of CAD

The Veteran seeks an earlier effective date for the award of service connection for CAD.  The issue was initiated by the Veteran's disagreement with the RO's July 2011 rating decision, which awarded an earlier effective date for the grant of service connection for CAD.  After conducting a special review of the Veteran's claims file under Nehmer, the RO established an earlier effective date of July 12, 2005, because such was the date of the earliest evidence of record that could reasonably be construed as a claim for Agent-Orange related disability affected by the Nehmer Court Order.

The evidence of record reflects that the Veteran filed a claim for a heart condition as secondary to DM on January 27, 2006.  In a February 2007 decision, the RO denied service connection for heart disease because a chronic, disabling heart condition was not shown by service treatment records.  

The medical evidence of record reflects that on July 12, 2005, the VA received the Veteran's service connection claim for DM due to Agent Orange exposure in Vietnam.  Evidence received in support of this claim showed VA treatment records where a stress test was suggestive of ischemia in August 2005.  Further, VA treatment records from August 2005 showed follow up testing that was later interpreted as a diagnosis of CAD by a cardiologist. Although the record shows that the Veteran's first claim for a heart condition was in January 2006, as noted above, the RO broadly construed his July 2005 claim for purposes of determining the effective date for the grant of service connection for CAD and, consequently, an earlier effective date of July 12, 2005 was awarded.

Although the Veteran claims he came to the VA in 1996 for treatment related to high blood pressure, the Board notes that even if medical records related to CAD were associated with the claim prior to July 12, 2005, such records cannot constitute an informal claim under 38 C.F.R. § 3.155, because treatment records alone do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a).  Although 38 C.F.R. § 3.157(a) provides for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, none of these instances are applicable here.  As previously mentioned, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

In reaching this determination the Board has considered whether a sympathetic reading of any other written communication of record encompasses a service connection claim for CAD.  In this regard, the Veteran must describe the nature of the disability for which he was seeking benefits.  The Veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nichols, 21 Vet. App. 232, 256-57 (2007).  "A [Veteran] may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009); see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).

In this case, there is no evidence of record, prior to the July 2005 claim that could be construed as encompassing a service connection claim for CAD, or other Agent Orange related disability for Nehmer purposes.  Therefore, as the record reflects that the Veteran's service connection claim for an Agent Orange related disability was filed in July 2005, and does not show that he communicated in writing his desire to file a service connection claim for Nehmer purposes prior to July 2005, an effective date of July 12, 2005 is appropriate.

In light of the foregoing, the Board concludes that an earlier effective date is not warranted.  As the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection for CAD, the benefit of the doubt rule is not applicable and the case must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for chloracne to include as due to herbicide exposure is not reopened; the appeal is denied.

New and material evidence having been received, the claim for entitlement to service connection for hypertension to include as secondary to DM is reopened.

New and material evidence having been received, the claim for entitlement to service connection for impotency to include as secondary to DM is reopened; the appeal is granted to this extent only.

Entitlement to service connection for hypertension as secondary to DM is granted.

Entitlement to service connection for impotency to include as secondary to DM is denied.

Entitlement to service connection for vascular disease of the bilateral lower extremities is denied.

Entitlement to an initial rating for 30 percent, but no higher, for diplopia from March 1, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an earlier effective date prior to July 12, 2005, for service connection of CAD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


